GREEN, Judge.
Behavioral Healthcare Options, Inc. (BHO), appeals an order dismissing with prejudice its claims against, Charter Behavioral Health System of Tampa Bay, Inc., and Charter Medical Corp. The order of dismissal, as it relates to BHO’s claims, is a nonfinal, nonappealable order, because BHO’s dismissed claims are interrelated with two claims brought by BHO, which were not dismissed. See Mendez v. West Flagler Family Ass’n, Inc., 303 So.2d 1 (Fla.1974). We find that the order of dismissal as it relates to BHO’s claims is a nonfinal, nonap-pealable order and, accordingly, dismiss BHO’s appeal.
The trial court’s order, as it relates to the dismissal of the claims brought by Kevin Butler, P.A., against appellees, however, is a final appealable order, because there are no remaining counts in which Dr. Butler is a party. See Fla. R.App. P. 9.110k; Ammons v. Okeechobee County, 710 So.2d 641 (Fla. 4th DCA 1998). While the order dismissing all of Dr. Butler’s claims is appealable, we find the trial court properly dismissed his claims, and accordingly, we affirm.
PATTERSON, A.C.J., and BLUE, J., Concur.